COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  ANTHONY G. BUZBEE AND THE                       §                    No. 08-20-00138-CV
  BUZBEE LAW FIRM,
                                                  §                      Appeal from the
                                 Appellants,
                                                  §                    Court District Court
  v.
                                                  §                  of El Paso County, Texas
  ROBERTO CANALES, M.D. AND
  ROBERTO CANALES, M.D., P.A.,                    §                    (TC#2020DCV0691)

                                 Appellees.       §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellees

recover from Appellants and their sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs for which let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 9TH DAY OF MARCH, 2021.



                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.